DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ly et al. (US 2010/0295139), (hereinafter, Ly).

RE Claim 1, Ly discloses in FIG. 7E a MEMS package and a method of making the same. Ly discloses an electronic apparatus comprising: 
a semiconductor package including a sensor unit 712 “MEMS die such as acoustic device” that outputs a signal responding to an applied physical quantity, which is, an island on which the sensor unit is mounted, referring to FIG.7E, a lead frame 704 having a plurality of leads and a sealing resin 806 that covers a part of the lead frame 704 and the sensor unit 712, referring to FIG. 7E [0082]; and 
a mounting member “cover” 716 including a substrate having a front surface that faces the semiconductor package “MEMS die” and a back surface, the semiconductor package being mounted on the mounting member via a bonding material, wherein 
an island projected region is defined as a region in the substrate obtained by projecting an outline of the island along a normal line with respect to the front surface; and 
a part of or entire of the island projected region is configured as a through hole that connects between the front surface and the back surface, or configured as a concave portion recessed from the front surface towards the back surface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1, 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, (hereinafter, AAPA) in view of Ly et al. (US 2010/0295139), (hereinafter, Ly).
 
RE Claim 1, AAPA discloses in FIGS. 5 A-5B an electronic apparatus comprising: 
a semiconductor package including a sensor unit 21 that outputs a signal responding to an applied physical quantity, an island 241 on which the sensor unit is mounted, a lead frame 24 having a plurality of leads 242 and a sealing resin 26 that covers a part of the lead frame 24 and the sensor unit 21; and 
a mounting member 51 including a substrate having a front surface that faces the semiconductor package and a back surface, the semiconductor package being mounted on the mounting member via a bonding material 3.
AAPA does not disclose wherein  
an island projected region is defined as a region in the substrate obtained by projecting an outline of the island along a normal line with respect to the front surface; and 
a part of or entire of the island projected region is configured as a through hole that connects between the front surface and the back surface, or configured as a concave portion recessed from the front surface towards the back surface.
However, in the same field of endeavor, Ly discloses a MEMS package with a MEMS die 712 attached to an island of a leadframe 704, which is attached to a cap 716, which is examiner considers functionally equivalent to the mounting substrate of AAPA, wherein
an island projected region is defined as a region in the substrate “cap” 716 obtained by projecting an outline of the island, upon which the MEMS die 712 is attched along a normal line with respect to the front surface; and 
a part of or entire of the island projected region is configured as a through hole that connects between the front surface and the back surface, or configured as a concave portion recessed from the front surface towards the back surface, hence meeting the claimed limitation.
Therefore it would have been obvious for one of ordinary skill in the art, at the time of filing to use a supporting substrate with a similar recess of the cap 716 in order to optimize the MEMS die performance. 
RE Claim 2, AAPA discloses electronic apparatus according, wherein the sensor unit 21 is a semiconductor element provided with a MEMS sensor. 
RE Claim 5, AAPA discloses electronic apparatus according, wherein the mounting member is a printed circuit board [0011].
RE Claim 6, AAPA discloses electronic apparatus according, wherein the semiconductor package is disposed such that all of the leads 242 are disposed inside an outline of the sealing resin 26, referring to FIGS. 5A and 5B. 
RE Claim 7, AAPA discloses electronic apparatus according, wherein the sensor unit 21 is disposed such that portions excluding a surface facing the island come into contact with the sealing resin, referring to FIGS. 5A and 5B.
RE Claim 8, AAPA discloses electronic apparatus according, wherein the sensor unit 21 is disposed such that a center of the sensor unit is overlapped with a center of the island 241; and 
the island 241 is configured such that an outline of a surface on which the sensor unit is mounted has a symmetric shape of which the axis is the center of the island 241, referring to FIGS. 5A and 5B.
 

Allowable Subject Matter
Claims 3, 4 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898